DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II invention (claim 5-12)  in the reply filed on 01/29/2021  is acknowledged.
Claim 1-4 and 13 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.

Non-Compliant Claim Identifier
The identifier of claim 1-4 and 13  need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn-New) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case,  claim 8 recites weight ratio of Ti4+/CNC  but does not particularly and distinctly claim what is CNC, and while such CNC appears to be cellulose nanocrystal (see instant specification page 11 lines 8-9), but claim 8’s parent claim does not require a cellulose nanocrystal either. hence such limitation renders claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanova et al. (Tailoring the Morphology of Mesoporous Titania Thin Films through Biotemplating with Nanocrystalline Celloluse, Journal of The American Chemical Society, Feb 17, 2014, vol. 136, page 5930-5937). 
Ivanova teaches a method of forming tunable porosity of titania thin films  comprising applying a mixture comprising titanium (IV)  ethoxide  (TEOT) ( i.e. a titanium dioxide precursor) and nanocrystalline cellulose (NCC)  onto a substrate (page 5935 left col. Experimental section-page 5935 right col.  2nd para.) to form a composite film, calcining the formed mixture to form a titanium dioxide thin film (page 5935 right col. 2nd-4th para., page 5931 left col.  Results and Discussion section-page 5391 right col. 1st para., Scheme 1,  Fig. 1  and Figure S4 of supplemental information), wherein the thin film having slit-shaped mesopores  having mean pore width of 9 to 13.5 nm (abstract, Scheme 1, Fig. 3,  page 5935 left col. 2nd para.). 
As for the claimed composite, Ivanova already teaches a same or substantially the same process of mixing titanium dioxide precursor with cellulose nanocrystal, then forming a titanium dioxide thin film, then thermally treating such titanium dioxide thin film and cellulose nanocrystals, hence, it would have been obvious for one of ordinary skill 2 thin film. 
Regarding claim 5,  Ivanova does not expressly teach the average size of the pore in a longitudinal direction of a pore  being within 10 to 300 nm, while the L/D ratio being within 1 to 100. 
However,  Ivanova already teaches the formed pores are slit-shaped mesopores,  it would have been obvious to one of ordinary skill in the art that such shaped pore having L/D ratio greater than 1, hence it is readily apparent that such mesopores having a longitudinal direction dimension being more larger than (9-13.5) nm,  i.e.,  Ivanova disclosed slit-shaped mespores having L and L/D ratio respectively overlapping with that of instantly claimed L and L/D ratio, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Furthermore, Ivanova already teaches mean pore width being 9 to 13.5 nm and such pore size can be tuned by controlling NCC template, precursor composition and post treatment of the film,  such as controlling NCC degradation during calcination and/or  applying a humidity treatment to the dried composite film (page 5931 2nd para.-page 5933 first para.,  Fig. 2,  page 5933  left col. 2nd last para.-right col. 2nd para.).  Ivanova also discloses NCC being used as template for porous titania growth (removed during calcination)   having rod-like shape being 5-70 nm in width and length of 100 nm 
Regarding claim 6-7, Ivanova already teaches such limitations as discussed above. 
Regarding claim 8,  Ivanova teaches TiO2/NCC mass  ratio  can be ≤0.25, or from 0.5 to 1.75, or not less than 2.0 (page 5931 right col. 2nd –page 5933  3rd  para., Fig. 2-3,  and S3, Fig. S7 and S8 of supplemental information) for obtaining desired mesoporous titania thin film.  Ivanova disclosed TiO2/NCC mass ratio having a corresponding Ti(IV)/NCC ratio within or overlapping with that of  instantly claimed weight ratio of Ti4+ in the  titanium dioxide precursor to  the cellulose crystal, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to choose a same weight ratio of Ti4+ in the  titanium dioxide precursor to  the cellulose crystal as that of instantly claimed via routine optimization (See MPEP 2144. 05 II) for help obtaining a porous TiO2 thin film having desired pore anisotropy, pore size, surface area and 2 size as suggested by Ivanova (page 5931 left col. 2nd. para., page 5931 right col. 2nd para-page 5933 3rd para.). 
Regarding claim 9-10,  Ivanova already teaches NCC having average length  and diameter overlapping with those of instantly claimed length and diameter, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  It would have been obvious for one of ordinary skill in the art to adopt NCC template having  same  length and width (diameter) as those of instantly claimed routine optimization (see MPEP 2144. 05 II) for help obtaining a porous TiO2 film having desired pore dimension, surface area etc.  as suggested by Ivanova.
Regarding claim 11,  Ivanova also teaches using 0.2143 g titanium (IV) ethoxide), 153 mg  of 37% HCl (hydrochloric acid), 1.155 g of 8.7 wt% of NCC water suspension to make a mixture of titanium ethoxide and NCC (page 5935 left col. last para-right col. first para.),  wherein hydrochloric acid weight ratio to titanium (IV) ethoxide  is 71%.   Furthermore, MPEP points out that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP §2144.05 II).  
Regarding claim 12,  Ivanova teaches calcining can be performed at 360 °C, 500 °C (page 5935 right col. 2nd-4th para.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Henry to (Conversion of Nanocellulose Aerogel  into rd para., Fig. 2).  Lee to US10069127 discloses using cellulose fiber, silica making porous membrane (abstract, claim 1-5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUN LI/           Primary Examiner, Art Unit 1796